DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 3/11/2021.  Claims 1-20 are currently pending of which claims 1-2, 4, 9-10, 12, 14-15 and 17-19 have been amended.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Specification Objection
The specification is objected to for the following informality. Specifically, in paragraph [0081], the expression “can be configured” has been repeated.  Correction is requested. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “without intervention from autonomously generated controls” is ambiguous thus rendering the claims indefinite.  That is, it is not clear what constitutes lack of intervention from autonomously generated controls. Is it involved data collection via sensors, steering, breaking, etc. or a combination thereof.  The specification appears to cover a wide range of operations as well as semi-autonomous operations.  For the sake of compact prosecution, the limitation has been broadly construed to mean any direct control of the vehicle by the driver (e.g. steering, braking, etc.).  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (EP 3318946, hereafter “Kim”-a copy of which was attached to the previous Office Action). 
With respect to claim 1, discloses Kim discloses a control system for selectively intervening in manual control of a vehicle by a driver (abstract), comprising: one or more processors (Fig. 7); a memory (¶ 57) communicably coupled to the one or more processors and storing: 
a state module (this limitation has been interpreted to generally refer to instruction to be executed by a processor- i.e. a known structure) including instructions that when executed by the one or more processors cause the one or more processors to predict, when the driver is manually controlling the vehicle, a future state of the vehicle according to at least a current state and a control input  (¶¶ 258 and 350, path display in accordance with a user command and Fig. 10a, manual control of the vehicle by the user/driver is any command, e.g. manual steering, by the driver consistent with the broadest reasonable interpretation of the limitation), the current state defining at least one attribute of a current trajectory of the vehicle and the control input defining at least one driver input for controlling the vehicle (¶ 350, steering input and current state corresponding to the current vehicle position on the path or trajectory); and 
a constraint module (this limitation has been interpreted to generally refer to instruction to be executed by a processor- i.e. a known structure) including instructions that when executed by the one or more processors cause the one or more processors to: compare the future state with a state constraint indicating a range within which a target path of the vehicle is acceptable (¶ 350, steering control limit), the target path defining a subsequent trajectory for the vehicle, and selectively modify the target path according to whether the future state violates the state constraint to provide automated intervention of the manual control, and control the vehicle according to the target path (¶ 350, steering is controlled according to the steering control limit and abstract, i.e. allowing user command so long as it’s within acceptable limits, also ¶ 279, i.e. ignoring the command when the future state violates the state constraint, in this case danger of collision with a nearby vehicle and ¶ 330 for controlling according to the target path. Also, Fig. 14a clearly shows automated intervention of the manual control to be limited to 141b range since 141a violates future stability, here state constraint is vehicle slipping).
With respect to claim 2, Kim further discloses wherein the constraint module includes instructions to compare the future state with the state constraint including instructions to identify whether the future state violates the state constraint by indicating when the future state exceeds one or more boundaries defining the range, and wherein the constraint module includes instructions to selectively modify the target path including instructions to align the target path with a target boundary of the boundaries which the future state violates to prevent the vehicle from violating the state constraint (¶ 330, modifying the steering boundaries when above 45 degrees).
 With respect to claim 3, Kim further discloses wherein the constraint module includes instructions to control the vehicle according to the target path including controlling the vehicle to follow along the target boundary when the future state violates the constraint and until a subsequently predicted future state resulting from subsequent control inputs no longer violates the state constraint (¶ 330, modifying the steering boundaries when above 45 degrees and it doesn’t when below 45 degrees). 
With respect to claim 4, Kim further discloses wherein the constraint module includes instructions to selectively modify the target path including instructions to pass the control input without modification by defining the target path according to the control input when the future state does not violate the state constraint, wherein the constraint module includes instructions to pass the control input to cause the vehicle to follow an intent of the driver embodied by the control input, and wherein the manual control of the vehicle includes the control input being passed from the driver without intervention from autonomously generated controls (¶ 330, modifying the steering boundaries when above 45 degrees and it doesn’t when below 45 degrees and ¶¶ 332-335 and Fig. 14a. see especially the angle ranges 141a and 141b, i.e. user command is executed when the future state does not violate the state constraint, in this case slipping or vehicle instability). 
Kim further discloses wherein the state module includes instructions to predict the future state including instructions to estimate a future path of the vehicle over a defined horizon as a function of at least the current trajectory and the control input, and wherein the state constraint is defined according to characteristics of one or more of the vehicle and an environment around the vehicle to define safe operating conditions for the vehicle (¶ 258, safe path for parking).  
With respect to claim 6, Kim further discloses wherein the state constraint includes operational constraints that define at least limits on the control input, and wherein the state module predicts the future state according to the control input as extrapolated over the defined horizon according to the operational constraints (¶ 350).
With respect to claim 7, Kim further discloses wherein the state module includes instructions to predict the future state of the vehicle including instructions to predict future inputs from the driver that account for driver intent from which the state module derives the future state of the vehicle (¶17). 
With respect to claims 9 and 14, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 9 and 14 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 9 and 14 are also rejected over the same rationale as claim 1.
With respect to claims 10 and 15, all the limitations have been analyzed in view of claim 2, and it has been determined that claims 10 and 15 do not teach or define any new limitations beyond those previously recited in claim 2; therefore, claims 10 and 15 are also rejected over the same rationale as claim 2.
With respect to claims 11 and 16, all the limitations have been analyzed in view of claim 3, and it has been determined that claims 11 and 16 do not teach or define any new limitations beyond those previously recited in claim 3; therefore, claims 11 and 16 are also rejected over the same rationale as claim 3.

With respect to claim 17, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 17 is also rejected over the same rationale as claim 4.
With respect to claims 13 and 18, all the limitations have been analyzed in view of claim 5, and it has been determined that claims 13 and 18 do not teach or define any new limitations beyond those previously recited in claim 5; therefore, claims 13 and 18 are also rejected over the same rationale as claim 5.
With respect to claim 19, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 19 is also rejected over the same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahabadi et al. (US 2018/0356819, hereafter “Mahabadi”).
With respect to claim 8, Kim does not expressly disclose wherein the constraint module includes instructions to selectively modify the target path including instructions to generate the target path as an optimal path for the vehicle according to a constrained optimization that Mahabadi, in the same field of invention, teaches these limitations (e.g. abstract, Fig. 7 and ¶¶ 78 and 87).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mahabadi into the invention of Kim in order to further optimize the vehicle trajectory by ruling out unsafe trajectories and picking the most desirable and safest path thus improving the operation safety and comfort for the driver and passengers for various driving environments and conditions (see Kim’s ¶¶ 3, 11 and 89, i.e. safety corridor). 
With respect to claim 20, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 20 is also rejected over the same rationale as claim 8.

Response to Arguments
Applicant’s arguments (pages 10-14 of the remarks) have been fully considered, but they are not persuasive.  
As it was also explained during the interview dated 3/10/2021, the Applicant appears to mainly argue that while the current claimed invention is directed to intervention in “manual” control of the vehicle, the prior art is directed to intervention in “autonomous” control of the vehicle.  Initially, as it was also clarified during the aforementioned interview, it is noted that 
It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669